Citation Nr: 1519859	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for fatigue.

2. Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1986 to September 1990, from July 2000 to November 2000, and from January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Detroit, Michigan.


FINDINGS OF FACT

1. A chronic fatigue condition did not manifest in active service.  Any current fatigue is the result of chronic pain and loss of sleep not associated with service.  Thus, any current fatigue is not otherwise etiologically related to active service.   

2. The Veteran's current perennial allergic rhinitis manifested during active service.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2. The criteria for entitlement to service connection for perennial allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through May 2009 and October 2009 notice letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Post-service VA and non-VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Veteran was afforded a VA examination in November 2009.  The Board finds this examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Specific to Persian Gulf Veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbance; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(e).  

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117 (West 2004); 38 C.F.R. § 3.317 (2014).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic". 38 C.F.R. § 3.303 (2014).

I. Fatigue

The Veteran asserts he is entitled to service connection for fatigue.  The competent evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Furthermore, the evidence of records does not support a finding the Veteran is entitled to compensation as a Persian Gulf Veteran with a qualifying chronic disability.

Initially, the Board notes a review of service treatment records reveals no complaints of or treatments for fatigue during active duty.  Post-service, the November 2009 VA examiner reports that the Veteran developed fatigue sometime in 2007.  The VA examiner further reports that fatigue has been evaluated with no underlying diagnosis.  

The Veteran was provided a VA examiner in November 2009.  The VA examiner opined that the Veteran's fatigue is not caused by or a result of his military service.  In support of this opinion, the examiner indicates that fatigue was not noted in-service, fatigue began more than a year after discharge, and fatigue appears to be related to chronic pain and loss of sleep with contribution from medication side effects.  The VA examiner described the chronic pain as being a residual of non-service-connected deep vein thrombosis and pulmonary embolism with loss of sleep being secondary to the pain and the medication taken for these conditions.

The Board acknowledges the Veteran's assertions that his fatigue is the result of active duty service.  August 2012 VA Form 9.  While the Veteran is competent to report symptoms observable to a layperson, e.g., fatigue, he is not competent to independently opine as to the specific etiology of condition like fatigue.  The complexity of determining the etiology of a condition with such diverse causes requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

The only competent medical opinion of record indicates that the Veteran's fatigue is less likely than not caused by or the result of active duty service.  Therefore, the Board cannot conclude that fatigue is etiologically related to active duty service.  While this prevents the Veteran from establishing service connection on a direct basis through a nexus, the Veteran can, nevertheless, establish service connection by showing he is a Persian Gulf veteran who exhibits objective indicators of a qualifying chronic disability.  38 C.F.R. § 3.317.  

The Veteran's DD Form 214, covering the active duty period January 2004 through March 2005, indicates the Veteran had approximately 11 months of foreign service.  The Veteran reports on his August 2012 VA Form 9 that he was exposed to the elements of Iraq for almost a year.  The Board, therefore, concedes the Veteran has active service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. §§ 3.2, 3.317(e).  However, the November 2009 VA opinion is affirmative evidence that the Veteran's fatigue is caused by chronic pain and loss of sleep, as a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness.  Compensation shall not be paid for such qualifying chronic disabilities.  38 C.F.R. § 3.317(a)(7)(ii).  Thus, even if the Veteran's fatigue is considered a qualifying chronic disability, because it is an undiagnosed illness or a medically unexplained chronic multisymptom illness, the Veteran would not be entitled to compensation.  

In sum, the Board finds the evidence does not support a finding that a chronic fatigue condition manifested in service.  Turning to whether there is sufficient evidence to establish an etiological link between the Veteran's current fatigue and one of his periods of active service, the preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  In fact, the only competent medical opinion of record indicates the Veteran's fatigue is less likely than not caused by or the result of active duty service.  Therefore, the Board cannot conclude that fatigue is etiologically related to active duty service.  Finally, while the Veteran is a Persian Gulf veteran the same medical opinion indicates that his fatigue is the result of a supervening condition or event, namely chronic pain and sleeplessness, and thereby not entitled to compensation under 38 C.F.R. § 3.317.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for fatigue.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II. Sinus Condition

The Veteran asserts he is entitled to service connection for a sinus condition.  The competent evidence of record etiologically links the Veteran's perennial allergic rhinitis to his active duty service; therefore, service connection is granted.  

The Veteran was provided a VA examiner in November 2009.  A diagnosed of perennial allergic rhinitis was rendered.  The VA examiner opined that the

veteran had minor seasonal symptoms in past but developed perennial allergic rhinitis while deployed.  This would then be a new problem, not an aggravation of an existing problem.  Veteran was seen for ENT complaints and noted them on his PDHA [post-deployment health assessment].  Surgery within a year of discharge is supportive.  While not compelling, evidence does reach level of 'at least as likely as not' ...
In light of the absence of evidence to the contrary, the Board concludes that the November 2009 VA opinion establishes that the Veteran's current perennial allergic rhinitis manifested during active service.  

Based on the above, affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for perennial allergic rhinitis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for fatigue is denied.

Service connection for perennial allergic rhinitis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


